256 S.W.3d 158 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Matthew SHEA, Defendant/Appellant.
No. ED 89759.
Missouri Court of Appeals, Eastern District, Division Two.
May 20, 2008.
*159 Robert Stephen Adler, St. Louis, MO, for appellant.
Scott M. Stork, St. Charles, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Matthew Shea appeals the circuit court's judgment upon his conviction after a bench trial for driving while intoxicated. Shea alleges that the court erred by giving greater weight to the testimony of a police officer than to that of three defense witnesses, namely Shea, his friend, and his father. We have reviewed Shea's brief and the record on appeal, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 30.25(b).